Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 1 of 20 PageID #: 936




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 TAMIE SEAY, as personal representative of the )
 Estate of HERBERT SEAY,                       )
                                               )
                         Plaintiff,            )
                     v.                        )
                                               )           Case No. 1:18-cv-00161-TWP-DLP
 CITY OF INDIANAPOLIS, CHARLES                 )
 PARKER, ERIC BAKER, ROBERT                    )
 RENNAKER, DANIEL GREENWELL,                   )
 THOMAS SHAFFER, WILLIAM FISHBURN,             )
 SANDRA STORKMAN, ERIKA JONES,                 )
 JOSHUA HASSELD, SHAWN LOOPER,                 )
 BRADLEY MILLIKAN, MICHAEL BRUIN,              )
 and EDWARD FISCUS,                            )
                                               )
                         Defendants.           )

     ORDER GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

        This matter is before the Court on a Motion for Summary Judgment filed pursuant to

 Federal Rule of Civil Procedure 56 by Defendants the City of Indianapolis, Charles Parker, Eric

 Baker, Robert Rennaker, Daniel Greenwell, Thomas Shaffer, William Fishburn, Sandra Storkman,

 Erika Jones, Joshua Hasseld, Shawn Looper, Bradley Millikan, Michael Bruin, and Edward Fiscus

 (collectively, "Defendants") (Filing No. 60). Pro se plaintiff Tamie Seay ("Plaintiff"), as the

 personal representative of the Estate of Herbert Seay ("Seay"), filed an Amended Complaint

 against the Defendants for claims of violation of the Fourth Amendment, as well as negligence

 and wrongful death, after Seay died while in police custody. For the following reasons, the Court

 grants the Defendants' Motion.

                                    I.     BACKGROUND

        The following facts are not necessarily objectively true, but as required by Federal Rule of

 Civil Procedure 56, the facts are presented in the light most favorable to Plaintiff as the non-
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 2 of 20 PageID #: 937




 moving party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 255 (1986).

 A.     Factual Background

        On January 14, 2016, at approximately 8:50 p.m., Indianapolis Metropolitan Police

 Department ("IMPD") Officers Eric Baker ("Officer Baker") and Charles Parker ("Officer Parker")

 were dispatched to check on the welfare of a 14-year old girl at 8737 Balboa Court, Indianapolis,

 Indiana. After being dispatched, Officer Baker and Officer Parker were informed that the girl's

 mother was assaulted nearby at 4126 Balboa Drive by a male suspect who was still at the residence.

 (Filing No. 61-1 at 3; Filing No. 61-2 (Certified Audio Track 5 at 00:00–00:46).)

        Officer Parker was the first officer to arrive at 4126 Balboa Drive, approximately two or

 three minutes after he was dispatched. Upon arrival, he saw Seay standing next to the passenger

 side of a vehicle parked in the driveway. Seay was crying and told Officer Parker that he wanted

 to kill himself and that he just wanted to die. Officer Parker placed Seay in handcuffs, sat him on

 the ground, and tried to calm him. At approximately 8:55 p.m., Officer Parker requested that a

 medic, an evidence technician, and a domestic violence detective respond to the scene. Seay told

 Officer Parker that he was having trouble breathing, and Officer Parker responded by telling Seay

 that medical professionals were on their way to the scene. (Filing No. 61-3 at 6–8, 16–19, 23;

 Filing No. 61-1 at 3; Filing No. 61-2 (Certified Audio Track 5 at 00:46–00:55).)

        At approximately 8:56 p.m., Officer Baker arrived on the scene. When he arrived, he saw

 Officer Parker standing in the driveway with Seay sitting on the ground in handcuffs. (Filing No.

 61-1 at 3; Filing No. 61-3 at 20; Filing No. 61-4 at 7, 14.) An ambulance arrived approximately

 five minutes after Officer Parker requested medics. Paramedic Valerie Powers ("Paramedic

 Powers") and EMT Robert Keltner ("EMT Keltner") were the first medics to arrive at the scene.




                                                 2
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 3 of 20 PageID #: 938




 When they arrived, Paramedic Powers headed toward the house to treat the woman Seay had

 assaulted, and EMT Keltner headed toward Seay to attend to him. Paramedic Powers quickly

 observed Seay as she went toward the house, and she did not see anything that suggested Seay was

 in distress. Officer Parker told the medics that Seay was having trouble breathing. Then Officer

 Parker returned to his car at 8:59 p.m. to inform control dispatchers that the medics had arrived

 and to document which medics had arrived, (Filing No. 61-1 at 3; Filing No. 61-3 at 11–13, 20;

 Filing No. 61-5 at 8–10, 13, 27–28, 50; Filing No. 61-2 (Certified Audio Track 5 at 01:32-01:37)).

        IMPD Officer Daniel Greenwell ("Officer Greenwell") traveled to the scene to offer officer

 assistance. Upon arrival, he observed Officer Parker standing in the driveway with Seay who was

 sitting on the driveway in handcuffs, and an ambulance was at the scene. At that point, the medical

 personnel were inside the house. Officer Greenwell agreed to stay with Seay while Officer Parker

 checked on what was going on inside the house (Filing No. 61-6 at 5–6, 9–10).

        Seay told Officer Greenwell that he was having trouble breathing, so Officer Greenwell

 yelled for Officer Parker, who was inside the house, and told him to have the medics come outside

 to check on Seay. Officer Greenwell did not notice that Seay's breathing was labored, but he still

 asked the medics to check on Seay. One of the medics came out to check on Seay after Seay told

 Officer Greenwell that he was having trouble breathing (Filing No. 61-6 at 12–15).

        Soon after Paramedic Powers arrived at the scene, she learned that they needed a second

 ambulance because Seay and the woman inside the house both needed to be transported, and they

 could not be transported in the same ambulance. While EMT Keltner was inside the house with

 Paramedic Powers, an officer informed them that Seay was having trouble breathing. EMT

 Keltner then exited the house to check on Seay. A second ambulance was then requested.

 Paramedic Powers recalls asking the officers to request a second transport. Officer Parker and




                                                 3
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 4 of 20 PageID #: 939




 Officer Greenwell recalls the medics requesting a second ambulance (Filing No. 61-5 at 15–16,

 32–33, 52; Filing No. 61-3 at 12–13; Filing No. 61-6 at 14). The certified audio recording of the

 events confirms that a second ambulance was requested by a 911 dispatcher while officers were in

 route to the scene (Filing No. 61-1 at 3; Filing No. 61-2 (Certified Audio Track 3)).

        The second ambulance was dispatched to the scene a few minutes after Paramedic Powers

 and EMT Keltner arrived at the scene. The second ambulance, Medic 44, was dispatched at 9:02

 p.m., and it arrived at the scene at 9:10 p.m. Less than a minute later, these medics were attending

 to Seay (Filing No. 61-5 at 24–25, 40–42; Filing No. 1-2 at 69). The medics from the second

 ambulance placed Seay on a gurney and placed him inside the ambulance. Because Seay was

 under arrest, an officer would need to follow the ambulance to the hospital (Filing No. 61-6 at 12,

 16).

        At approximately 9:16 p.m., Officer Parker informed control dispatchers that Medic 44

 would be transporting Seay. At 9:23 p.m. Officer Parker informed control dispatchers that he

 would be following Medic 44 to the hospital. However, the medics did not leave the scene after

 Seay was loaded into the ambulance. When Officer Greenwell went to check on Seay, he learned

 that Seay went into cardiac arrest inside the ambulance, and the medics were working on him.

 Seay was pronounced dead shortly thereafter (Filing No. 61-1 at 3–4; Filing No. 61-3 at 22, 24–

 25; Filing No. 61-4 at 17; Filing No. 61-6 at 16; Filing No. 61-2 (Certified Audio Track 5 at 02:00-

 02:16)).

        Seay's cardiac arrest did not occur before Medic 44 arrived at the scene; rather, his cardiac

 arrest occurred after Medic 44 arrived. Paramedic Powers knew that Seay did not go into cardiac

 arrest before Medic 44 arrived because she would have been outside with Seay had that happened.

 And medics immediately took control of Seay when Medic 44 arrived, and they placed him in the




                                                  4
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 5 of 20 PageID #: 940




 ambulance. When the medics took control of Seay, Officer Greenwell stepped back and gave them

 space to work (Filing No. 1-2 at 71; Filing No. 61-5 at 25–27, 44; Filing No. 61-6 at 12–13, 16).

 Officer Parker relied on the medics to provide care to Seay because "they're the medical people.

 Like when he told me he couldn't breathe, I got medics." (Filing No. 61-3 at 23.)

        Officers Parker, Greenwell, and Baker did not know Seay's medical needs or the

 seriousness of his medical needs before he was loaded in the ambulance. They also did not know

 what medical treatment Seay requested before he was loaded into the ambulance. Instead, they

 relied on the medical personnel at the scene to provide Seay with medical care because they are

 medical professionals, and the police officers had no reason to believe that they were not providing

 Seay with any necessary medical treatment (Filing No. 61-7 at 1; Filing No. 61-8 at 1; Filing No.

 61-9 at 1).

        At the time when Seay was loaded into the ambulance, there were only three police officers

 at 4126 Balboa Drive: Officers Parker, Greenwell, and Baker (Filing No. 61-6 at 5, 23; Filing No.

 61-3 at 6; Filing No. 61-4 at 14–15). The remaining police officers who are defendants in this

 case—Robert Rennaker, Thomas Shaffer, William Fishburn, Sandra Storkman, Erika Jones,

 Joshua Hasseld, Shawn Looper, Bradley Millikan, Michael Bruin, and Edward Fiscus—were not

 at the scene when Seay went into cardiac arrest in the ambulance, and these police officers were

 not in a position to provide Seay with any medical care before he went into cardiac arrest (Filing

 No. 61-10 at 1–2; Filing No. 61-11 at 1–2; Filing No. 61-12 at 1–2; Filing No. 61-13 at 1–2; Filing

 No. 61-14 at 1–2; Filing No. 61-15 at 1–2; Filing No. 61-16 at 1–2; Filing No. 61-17 at 1–2; Filing

 No. 61-18 at 1–2; Filing No. 61-19 at 1–2).




                                                  5
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 6 of 20 PageID #: 941




 B.     Procedural Background

        On January 5, 2018, pro se Plaintiff filed a Complaint in state court and submitted proposed

 summonses as to the City of Indianapolis and four additional parties not named as defendants in

 Plaintiff's Amended Complaint (Filing No. 1-2 at 4, 86–95). The caption of Plaintiff's Complaint

 listed the defendants as the City of Indianapolis, IMPD, Troy Riggs, Bryan Roach, Detective

 Mahoney, and DP Report Recorded Police Officers. Id. at 4. The police officers named as

 defendants in the Amended Complaint did not receive notice of Plaintiff's original Complaint

 (Filing No. 61-7 at 1; Filing No. 61-8 at 1; Filing No. 61-9 at 1; Filing No. 61-10 at 1–2; Filing

 No. 61-11 at 1–2; Filing No. 61-12 at 1–2; Filing No. 61-13 at 1–2; Filing No. 61-14 at 1–2; Filing

 No. 61-15 at 1–2; Filing No. 61-16 at 1–2; Filing No. 61-17 at 1–2; Filing No. 61-18 at 1–2; Filing

 No. 61-19 at 1–2). The police officers named as defendants in the Amended Complaint were not

 served or put on notice of Plaintiff's claims until Plaintiff filed her Amended Complaint on October

 12, 2018 (Filing No. 27).

        On January 19, 2018, Plaintiff's state court action was removed to this Court (Filing No.

 1). Then on May 23, 2018, counsel was recruited and appointed to represent Plaintiff in the action

 (Filing No. 15). Recruited counsel assisted with preliminary litigation matters, including filing a

 motion for leave to amend the Complaint. The Court granted leave to amend, and the Amended

 Complaint was filed on October 12, 2018, specifying by name the police officer defendants and

 removing as defendants IMPD, Troy Riggs, Bryan Roach, and Detective Mahoney (Filing No. 27).

 The Amended Complaint asserted a claim for negligence and wrongful death against the City of

 Indianapolis and a Fourth Amendment claim against the police officer defendants for an

 unreasonable response to Seay's medical needs. Id. at 2–5. Defense counsel accepted service on

 behalf of each of the Defendants (Filing No. 30).




                                                  6
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 7 of 20 PageID #: 942




        The Defendants filed an Answer to the Amended Complaint (Filing No. 33), and then the

 parties participated in a settlement conference on March 4, 2019, but a settlement agreement was

 not reached (Filing No. 51). With the agreement of Plaintiff, recruited counsel moved to withdraw

 his appearance (Filing No. 59), which the Court granted on June 6, 2019, thereby restoring the

 Plaintiff's status as a pro se litigant (Filing No. 63). The Defendants filed their Motion for

 Summary Judgment on June 5, 2019, arguing that they are entitled to judgment as a matter of law

 on Plaintiff's two claims. Plaintiff filed her Response in opposition on June13, 2019, (Filing No.

 67), and Defendants replied shortly thereafter. (Filing No. 71.) The Motion is now ripe for

 consideration.

                       II.      SUMMARY JUDGMENT STANDARD

        The purpose of summary judgment is to "pierce the pleadings and to assess the proof in

 order to see whether there is a genuine need for trial." Matsushita Elec. Indus. Co. v. Zenith Radio

 Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

 judgment is appropriate if "the pleadings, depositions, answers to interrogatories, and admissions

 on file, together with the affidavits, if any, show that there is no genuine issue as to any material

 fact and that the moving party is entitled to a judgment as a matter of law." Hemsworth v.

 Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

 judgment, the court reviews "the record in the light most favorable to the non-moving party and

 draw[s] all reasonable inferences in that party's favor." Zerante, 555 F.3d at 584 (citation omitted).

 "However, inferences that are supported by only speculation or conjecture will not defeat a

 summary judgment motion." Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007)

 (citation and quotation marks omitted). Additionally, "[a] party who bears the burden of proof on

 a particular issue may not rest on its pleadings, but must affirmatively demonstrate, by specific




                                                   7
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 8 of 20 PageID #: 943




 factual allegations, that there is a genuine issue of material fact that requires trial." Hemsworth,

 476 F.3d at 490 (citation omitted). "The opposing party cannot meet this burden with conclusory

 statements or speculation but only with appropriate citations to relevant admissible evidence."

 Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).

        "In much the same way that a court is not required to scour the record in search of evidence

 to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

 of [the] claim." Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

 marks omitted). "[N]either the mere existence of some alleged factual dispute between the parties

 nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

 for summary judgment." Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir. 1997)

 (citations and quotation marks omitted).

        The Court notes that "[a] document filed pro se is to be liberally construed, and a pro se

 complaint, however inartfully pleaded, must be held to less stringent standards than formal

 pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007).

        However, it is also well established that pro se litigants are not excused from
        compliance with procedural rules. [T]he Supreme Court has never suggested that
        procedural rules in ordinary civil litigation should be interpreted so as to excuse
        mistakes by those who proceed without counsel[.] Further, as the Supreme Court
        has noted, in the long run, experience teaches that strict adherence to the procedural
        requirements specified by the legislature is the best guarantee of evenhanded
        administration of the law.

 Loubser v. United States, 606 F. Supp. 2d 897, 909 (N.D. Ind. 2009) (internal citations and

 quotation marks omitted).

                                     III.     DISCUSSION

        The Defendants contend summary judgment is appropriate because Plaintiff's claims do

 not have evidentiary or legal support. First, they argue that the police officer defendants were not




                                                   8
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 9 of 20 PageID #: 944




 timely named and properly served before the statute of limitations expired. Second, they assert

 qualified immunity protects them against Plaintiff's federal claim, and the Indiana Tort Claims Act

 provides immunity against the state law claim for negligence and wrongful death. The Court will

 address each of these arguments in turn.

 A.         Timely Service and Statute of Limitations

            Under federal law, a plaintiff may name a fictitious defendant and utilize discovery to learn

 the defendant's proper identity. Mancini v. City of Indianapolis, 2018 U.S. Dist. LEXIS 167575,

 at *24 (S.D. Ind. Sep. 28, 2018). While "there is no prohibition on filing suit against unknown

 defendants, John Doe defendants must be identified and served within 120 days of the

 commencement of the action against them." Id. (internal citation and quotation marks omitted);

 see also Fed. R. Civ. P. 4(m) ("If a defendant is not served within 90 days after the complaint is

 filed, the court—on motion or on its own after notice to the plaintiff—must dismiss the action

 without prejudice against that defendant or order that service be made within a specified time. But

 if the plaintiff shows good cause for the failure, the court must extend the time for service for an

 appropriate period. . . ." 1).

            The Defendants point out that Plaintiff brought her claims against the City of Indianapolis

 and police officers who are not a party to Plaintiff's Amended Complaint on January 5, 2018. They

 argue, if there were unknown police officers who Plaintiff wanted to name as defendants, she had

 until May 5, 2018, to identify those unknown officers, name them in Plaintiff's Amended

 Complaint, and serve them. Yet Plaintiff did not move for leave to amend the Complaint until

 September 20, 2018, which is months after the deadline for serving unknown police officers had

 expired. The police officer defendants did not receive notice of Plaintiff's initial Complaint; they



 1
     The Court notes that, prior to amendment, Rule 4(m) provided 120 days for service.


                                                            9
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 10 of 20 PageID #: 945




  were first served and put on notice of Plaintiff's claims when she filed her Amended Complaint on

  October 12, 2018. Therefore, the Defendants argue, the claim against the police officer defendants

  must be dismissed.

         Pro se Plaintiff did not respond to the Defendants' argument concerning Rule 4(m) and the

  timing of service on the police officer defendants. Where a defendant has not been served within

  ninety days of the complaint being filed, Rule 4(m) directs courts to dismiss the action without

  prejudice against the defendant or order service to be made within a specified time. The Rule also

  directs courts to extend the time for service for an appropriate period if the plaintiff shows good

  cause for failing to effectuate service. The Defendants point to Mancini, and in that case, "[m]ore

  than 120 days ha[d] passed since the filing of Plaintiff's Complaint, and the unknown defendants

  ha[d] not been identified or served. Accordingly, the Doe and Roe defendants [were] dismissed

  without prejudice." Mancini, 2018 U.S. Dist. LEXIS 167575, at *24.

         The Court notes that this case is not like Mancini. There, the unknown/unidentified

  defendants were never identified and were never served. Thus, the court dismissed the claims

  against them without prejudice. In this case, the police officer defendants have been identified,

  they have been named in the Amended Complaint, and they have been served. It would be futile

  in this case to, based on Rule 4(m), dismiss without prejudice the claim against the police officer

  defendants where they have been served and have defended against the claim brought against them.

  Thus, the Court concludes that summary judgment is not appropriate on the basis of Rule 4(m) and

  timely service.

         Next, the Defendants argue that the statute of limitations governing a Section 1983 claim

  is "the periods of limitations adopted by the states for personal-injury suits." Malone v. Corr. Corp.

  of Am., 553 F.3d 540, 542 (7th Cir. 2009) (citing Wilson v. Garcia, 471 U.S. 261 (1985)). In




                                                   10
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 11 of 20 PageID #: 946




  Indiana, claims concerning personal injury "must be commenced within two (2) years after the

  cause of action accrues." Ind. Code § 34-11-2-4. "A Section 1983 claim accrues when the plaintiff

  knows or has reason to know of the injury that is the basis of his action." Sellars v. Perry, 80 F.3d

  243, 245 (7th Cir. 1996). The Defendants assert that Plaintiff's claim accrued no later than January

  15, 2016, because the Plaintiff knew or had reason to know of the injury that is the basis of this

  action on that date. Thus, the Defendants contend, the statute of limitations on the Section 1983

  claim expired no later than January 15, 2018. Yet Plaintiff filed her Amended Complaint naming

  the police officer defendants as parties for the first time on October 12, 2018—280 days after the

  statute of limitations expired. They argue that Plaintiff's claim against the police officer defendants

  must be dismissed because it is time-barred.

         Additionally, the Defendants assert, Plaintiff's belated claims against the police officer

  defendants do not relate back to the filing of Plaintiff's original Complaint because there was no

  mistake as to the identification of the police officer defendants. Federal Rule of Civil Procedure

  15(c) provides that an amended pleading relates back to the original pleading if it arises "out of

  the conduct, transaction, or occurrence set out—or attempted to be set out—in the original

  pleading." Fed. R. Civ. Proc. 15(c)(1)(B). However, when the proposed amendment changes the

  party against whom the claims are asserted, the plaintiff must additionally show that the new

  defendant timely received notice of the original lawsuit and that the defendant knew, "but for a

  mistake concerning the proper party's identity" that it should have been named in the original

  action. Fed. R. Civ. Proc 15(c)(1)(C).

         The Defendants argue the Seventh Circuit has held that plaintiffs must show both that an

  error was made concerning the proper party and that the new party is chargeable with knowledge

  of that mistake in order to change a party defendant and allow that change to relate back. King v.




                                                    11
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 12 of 20 PageID #: 947




  One Unknown Fed. Corr. Officer, 201 F.3d 910, 914 (7th Cir. 2000). For purposes of relation

  back, a mistake is narrowly defined to reach only mistakes in identity, not mistakes as to which

  party is or may be liable. See Worthington v. Wilson, 8 F.3d 1253, 1254 (7th Cir. 1993). "Rule

  15(c) . . . does not permit relation back where, as here, there is a lack of knowledge of the proper

  party." Worthington, 8 F.3d at 1256. The Defendants maintain that Plaintiff's claim does not relate

  back under the relation back doctrine of Rule 15(c) because Plaintiff's failure to name the police

  officer defendants was not due to a mistake. Therefore, they contend, Plaintiff's claim against the

  police officer defendants is untimely and must be dismissed.

         Pro se Plaintiff did not respond to the Defendants' argument concerning the statute of

  limitations for Section 1983 claims. The Court first reiterates that "[a] document filed pro se is to

  be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

  stringent standards than formal pleadings drafted by lawyers." Erickson, 551 U.S. at 94. In support

  of their statute of limitations and relation back argument, the Defendants direct the Court to

  Worthington; however, the Court notes that the plaintiff in Worthington was represented by

  counsel. In this case, Plaintiff was a pro se litigant when she filed her original Complaint in state

  court, and she currently is a pro se litigant. When she filed her Amended Complaint, Plaintiff was

  represented by recruited counsel.

         The Defendants focus their statute of limitations and relation back argument on the issue

  of "mistake," so the Court will focus its analysis on that issue. In her original Complaint filed in

  state court, pro se Plaintiff named as defendants the City of Indianapolis, Officer Parker, Officer

  Baker, Officer Rennaker, Officer Greenwell, and "Defendant . . . employed by IMPD as a law

  enforcement officer." (Filing No. 1-2 at 9–10.) She further identified "DP Report RECORDED

  POLICE OFFICERS" as other defendants in the case caption of her original Complaint. Id. at 4.




                                                   12
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 13 of 20 PageID #: 948




  The police report attached to the original Complaint as an exhibit identified each of the police

  officer defendants named in the Amended Complaint: Officers Parker, Baker, Rennaker,

  Greenwell, Bruin, Fishburn, Storkman, Fiscus, Looper, Jones, Millikan, Hasseld, and Shaffer. Id.

  at 24, 26. Liberally construing pro se Plaintiff's original Complaint, as the Court must do, see

  Erickson, 551 U.S. at 94, the Court determines that Plaintiff's mistake in failing to specify by name

  each of the police officer defendants in separately-paragraphed allegations and the case caption is

  the type of mistake that would permit for relation back to the original Complaint under Rule 15(c).

  Therefore, the Court concludes that pro se Plaintiff's Amended Complaint relates back to the filing

  of the original Complaint on January 5, 2018, so Plaintiff's claims asserted in the Amended

  Complaint are timely filed. Thus, summary judgment is not appropriate on the basis of the statute

  of limitations.

  B.      Federal Claim against the Police Officer Defendants

          Concerning the Section 1983 claim against the police officer defendants for allegedly

  violating the Fourth Amendment by unreasonably responding to Seay's medical needs, the

  Defendants argue that the police officer defendants are entitled to qualified immunity. Qualified

  immunity protects the police officer defendants from liability unless "(1) the defendant violated a

  constitutional right, and (2) that right was clearly established at the time of the alleged violation."

  Sinn v. Lemmon, 911 F.3d 412, 418 (7th Cir. 2018). "A failure to show either is fatal for the

  plaintiff's case." Id. (internal citation and quotation marks omitted). "Qualified immunity attaches

  when an official's conduct does not violate clearly established statutory or constitutional rights of

  which a reasonable person would have known." Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018)

  (internal citation and quotation marks omitted). The United States Supreme Court has "repeatedly




                                                    13
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 14 of 20 PageID #: 949




  told courts not to define clearly established law at a high level of generality." Mullenix v. Luna,

  136 S. Ct. 305, 308 (2015) (internal citation and punctuation omitted).

         "Under the Fourth Amendment, a defendant is liable for providing inadequate medical care

  if the defendant's response to the plaintiff's medical need is objectively unreasonable." Smith v.

  Adams, 2019 WL 1542298, at *10 (S.D. Ind. Apr. 9, 2019) (citing Lopez v. City of Chicago, 464

  F.3d 711, 719 (7th Cir. 2006)). Courts consider four factors when determining whether a police

  officer's response to a plaintiff's medical needs was objectively unreasonable: "(1) whether the

  officer has notice of the detainee's medical needs; (2) the seriousness of the medical need; (3) the

  scope of the requested treatment; and (4) police interests, including administrative, penological, or

  investigatory concerns." Ortiz v. City of Chicago, 656 F.3d 523, 530 (7th Cir. 2011). A plaintiff

  "must also show that the defendants' conduct caused the harm of which [the plaintiff] complains."

  Id.

         The Defendants argue that Plaintiff cannot support any of the four factors and show that

  the police officer defendants' conduct caused the harm to Seay in order to support her Fourth

  Amendment claim. They argue that the undisputed designated evidence shows the police officer

  defendants did not have notice of Seay's medical needs nor did they have notice of the seriousness

  of Seay's medical needs. They assert the police officers were not aware of the scope of any

  requested treatment. Furthermore, they argue, the police officer defendants had police interests

  when Seay was being treated by medics at the scene, yet, none of them relied on police interests

  to deny or interfere with Seay's medical treatment. Rather, when the medics checked on Seay,

  Officer Greenwell stepped back and gave them their space, and Officer Parker relied on the medics

  to provide care to Seay because "they're the medical people," and when Seay told Officer Parker

  that he could not breathe, Officer Parker summoned medics to the scene. The police officers relied




                                                   14
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 15 of 20 PageID #: 950




  on the medical personnel at the scene to provide Seay with medical care because they were the

  medical professionals, and the police officers had no reason to believe that the medics were not

  providing Seay with any necessary medical treatment. Thus, the Defendants argue, the police

  officers' actions were not unreasonable under the Fourth Amendment.

         Pointing to the designated evidence, the Defendants further assert that the police officers'

  conduct did not cause the harm of which Plaintiff complains. The police officers did not delay the

  treatment that Seay received by even a fraction of a second. Both ambulances that responded to

  the scene were requested by a 911 dispatcher while the officers were in route to the scene. The

  first ambulance arrived within minutes of the police officers being dispatched to the scene. When

  that ambulance arrived, EMT Keltner headed to Seay to treat him. Paramedic Powers also

  observed Seay before entering the house and did not see anything that suggested he was in distress.

  Officer Parker told the medics that Seay was having trouble breathing. And all of this happened

  within the first ten minutes of officers being dispatched to the scene. The police officers did not

  interfere with or delay any medical treatment that Seay needed or received. Thus, there was no

  Fourth Amendment violation.

         The Defendants additionally argue that the police officers did not violate any right that was

  clearly established on January 14, 2016, and none of the police officers failed to intervene in a

  constitutional violation on that day. "In order for there to be a failure to intervene, it logically

  follows that there must exist an underlying constitutional violation." Rosado v. Gonzalez, 832 F.3d

  714, 718 (7th Cir. 2016) (internal citation and quotation marks omitted). Seay's rights were not

  violated, and thus, none of the police officer defendants may be held liable for failing to intervene

  in any constitutional deprivation. The Defendants point out that, in fact, ten of the thirteen police

  officer defendants were not even present at the scene before Seay went into cardiac arrest in the




                                                   15
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 16 of 20 PageID #: 951




  ambulance. There was no opportunity to intervene in anything. The three officers who were at

  the scene allowed the medics to provide medical treatment and had no reason to believe that any

  necessary treatment was not being provided by the medics. Therefore, the Defendants argue, the

  police officer defendants are entitled to summary judgment on Plaintiff's Section 1983 claim.

           In response to the Defendants' Motion, Plaintiff presents only argument and does not

  designate any evidence. 2 She asserts that police officers were called to a chaotic domestic

  disturbance incident where Seay cooperated with the officers and complained that he was having

  trouble breathing. She argues without citing to any evidence that "[w]hen paramedics arrived,

  Herbert was in handcuffs and Paramedics spent less than one minute with Herbert and could not

  perform medical tests because he was in handcuffs." (Filing No. 67 at 1.) She asserts that the

  police officers directed the medics into the house to help the female domestic violence victim, and

  argues IMPD officers failed to intervene, based on their "concern for victim women and not felon

  complaining of chest pains." Id. at 2. Plaintiff concludes that Seay could be alive today if the police

  officers had believed him concerning his complaint of having trouble breathing before going into

  cardiac arrest. Id.

           After a review of the designated evidence, and in light of the case law governing Fourth

  Amendment claims for an unreasonable response to medical needs, the Court concludes that it

  must grant summary judgment in favor of the police officer defendants. While it is tragic that Seay

  died following a domestic dispute incident while he was in custody, the undisputed evidence shows

  that the police officers did not act unreasonably toward Seay's medical needs. The evidence


  2
   Not only did Plaintiff fail to designate any evidence in response to the Motion for Summary Judgment, she also did
  not cite to any designated evidence to support her assertions. Speculation cannot defeat a summary judgment motion.
  See Dorsey, 507 F.3d at 627. Additionally, "[a] party who bears the burden of proof on a particular issue may not rest
  on its pleadings, but must affirmatively demonstrate, by specific factual allegations, that there is a genuine issue of
  material fact that requires trial." Hemsworth, 476 F.3d at 490 (citation omitted). "The opposing party cannot meet this
  burden with conclusory statements or speculation but only with appropriate citations to relevant admissible evidence."
  Sink, 900 F. Supp. at 1072 (citations omitted).


                                                           16
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 17 of 20 PageID #: 952




  indicates that medics were promptly requested to the scene. When the medics arrived at the scene,

  they were permitted to attend to Seay, and when Seay complained of trouble breathing, the police

  officers asked the medics to assist. Seay always had a police officer and/or medic with him. The

  undisputed evidence shows that police officers stood back to allow the medical personnel to

  provide medical treatment to Seay. They did not interfere with any medical treatment being

  provided. The medics were attending to Seay when he unfortunately went into cardiac arrest in

  the back of the ambulance. Based on the designated evidence before the Court, there is nothing

  about the police officers' conduct that could be viewed as objectively unreasonable to rise to the

  level of a constitutional violation. Therefore, Plaintiff's Section 1983 claim cannot survive

  summary judgment, and the police officer defendants are entitled to qualified immunity against

  the claim. It therefore follows that any failure to intervene claim also cannot survive summary

  judgment.

  C.     State Law Claim against the City of Indianapolis

         The Defendants argue that the state law claim for negligence and wrongful death should

  be dismissed because of statutory immunity. The Indiana Tort Claims Act ("ITCA") "governs tort

  claims against governmental entities and public employees." Veolia Water Indianapolis, LLC v.

  Nat'l Trust Ins. Co., 3 N.E.3d 1, 5 (Ind. 2014); Ind. Code § 34-13-3. Pursuant to the ITCA, a

  governmental defendant is personally immune from liability for conduct taken within the scope of

  his employment. Ind. Code § 34-13-3-5(b). Thus, the Defendants assert, only the City of

  Indianapolis may be held liable for Plaintiff's state law claims on a theory of respondeat superior.

  See Ballheimer v. Batts, 2019 WL 1243061 at *12 (S.D. Ind. March 18, 2019).

         Regarding Indiana Code § 34-13-3-3(8), commonly referred to as "law enforcement

  immunity," the Indiana Supreme Court has said that "what is required to establish immunity is that




                                                  17
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 18 of 20 PageID #: 953




  the activity be one in which government either compels obedience to laws, rules, or regulations or

  sanctions or attempts to sanction violations thereof." F.D. v. Ind. Dep't of Child Serv., 1 N.E.3d

  131, 138 (Ind. 2013) (internal citation and punctuation omitted). There are only limited exceptions

  to the ITCA's law enforcement immunity; for example, the City of Indianapolis and its police

  officers are not immune from suit if the enforcement of or failure to enforce the law constitutes

  false arrest or false imprisonment. Id.

         The Defendants argue that under the ITCA, the City of Indianapolis and its employees

  acting within the scope of their employment generally are not liable if a loss results from the

  enforcement of or failure to enforce the law. Defendants point out that the police officers who

  were present at 4126 Balboa Drive (Officers Parker, Baker, and Greenwell) were investigating

  criminal conduct when Seay was receiving medical treatment at the scene. The police officers

  were dispatched to respond to an allegation that a suspect had committed domestic battery, and

  they were exposed to evidence that gave them probable cause to believe that Seay had battered

  someone. Because the police officers clearly were attempting to enforce the law, the City of

  Indianapolis and its police officers are immune from suit on Plaintiff's negligence claim under

  Indiana Code § 34-13-3-3(8). Additionally, the Defendants point out that "[l]aw enforcement

  immunity under the ITCA applies to [an] Estate's wrongful death claim." Cento v. Marion Cty.

  Sheriff's Office, 2018 WL 3872221, at *5 (S.D. Ind. Aug. 15, 2018). Thus, Plaintiff's wrongful

  death claim is statutorily barred.

         Pro se Plaintiff did not respond to the Defendants' argument concerning statutory immunity

  against her state law claim. The undisputed designated evidence shows that the police officer

  defendants were acting within the scope of their employment when they responded to the reported

  domestic dispute involving Seay. Their actions and interactions with Seay involved the




                                                  18
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 19 of 20 PageID #: 954




  enforcement of the law. Therefore, the ITCA applies, and law enforcement immunity under

  Indiana Code § 34-13-3-3(8) protects the City of Indianapolis and its police officers against

  Plaintiff's state law claim for negligence and wrongful death. The law and the facts favor the

  Defendants, so the Court must grant their Motion for Summary Judgment on Plaintiff's state law

  claims for negligence and wrongful death.

                                   IV.        CONCLUSION

         For the reasons explained above, the Defendants' Motion for Summary Judgment, (Filing

  No. 60), is GRANTED, and Plaintiff Tamie Seay's claims are dismissed. The trial and final

  pretrial conference are hereby vacated. Final judgment will issue under separate order.

         SO ORDERED.

  Date: 11/16/2020




  DISTRIBUTION:

  Tamie Seay
  9933 Fulbrook Drive
  Indianapolis, Indiana 46229

  Tara Lynn Gerber
  CITY OF INDIANAPOLIS – OFFICE OF CORPORATION COUNSEL
  tara.gerber@indy.gov

  Andrew J. Upchurch
  CITY OF INDIANAPOLIS – OFFICE OF CORPORATION COUNSEL
  andrew.upchurch@indy.gov

  Andrew R. Duncan
  RUCKELSHAUS KAUTZMAN BLACKWELL
  BEMIS DUNCAN & MERCHANT, LLP
  ard@rkblegalgroup.com




                                                 19
Case 1:18-cv-00161-TWP-DLP Document 85 Filed 11/16/20 Page 20 of 20 PageID #: 955




  John F. Kautzman
  RUCKELSHAUS KAUTZMAN BLACKWELL
  BEMIS DUNCAN & MERCHANT, LLP
  jfk@rkblegalgroup.com

  Edward J. Merchant
  RUCKELSHAUS KAUTZMAN BLACKWELL
  BEMIS DUNCAN & MERCHANT, LLP
  ejm@rkblegalgroup.com




                                       20
